DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Przybylinski et al. (US 2008/0128933) in view of Cernohous (US 2016/0053075).
Regarding claim 1, 6-8, and 9, Przybylinski discloses wood plastic composites comprising capstock comprising PVC, i.e. first polymer having a first polymer percentage by weight based on a total weight, (paragraphs 0007, 0096). Przybylinski discloses the capstock has a thickness of 0.002 to 0.04 in (paragraph 0010). Given that Przybylinski discloses composite includes capstock (paragraph 0010) and filler such as fiber may be present in the composite (paragraph 0025), it is clear that capstock can have filler, i.e. additive.
Przybylinski does not disclose second polymer such as polyethylene hexane copolymer.
Cernohous discloses capstock composition comprising ethylene hexane copolymer or silane grafted polypropylene and filler, i.e. additive, to exhibit superior performance, scratch and mar resistance and mechanical and thermal properties (paragraphs 0017, 0023 and 0024).
It would have been obvious to one of ordinary skill in the art to use the ethylene hexane copolymer and additive of Carnohous in the capstock of Przybylinski to exhibit superior performance, scratch and mar resistance and mechanical and thermal properties. Given that Przybylinski in view of Cernohous discloses the same composition as claimed in present claim, it is clear that it meets the presently claimed limitation of bimodal olefin resin.
Regarding claims 3-4, Przybylinski in view of Cernohous discloses the capstock of claim 1, wherein given that the first polymer is PVC and the second polymer is ethylene hexane copolymer, it is clear that the first polymer comprises a first comonomer and the second polymer comprises a second comonomer and the first and second comonomer is different.
Regarding claims 10 and 16, Przybylinski discloses wood plastic composites, i.e. material, comprising a core and capstock comprising PVC, i.e. first polymer having a first polymer percentage by weight based on a total weight, (paragraphs 0007, 0096), wherein the capstock is coextruded, i.e. co-fabricated, with the core (paragraphs 0006, 0012, 0096). Przybylinski discloses the capstock has a thickness of 0.002 to 0.04 in (paragraph 0010). Given that Przybylinski discloses composite includes capstock 
Przybylinski does not disclose second polymer such as polyethylene hexane copolymer.
Cernohous discloses capstock composition comprising ethylene hexane copolymer and filler, i.e. additive, to exhibit superior performance, scratch and mar resistance and mechanical and thermal properties (paragraphs 0017, 0023 and 0024).
It would have been obvious to one of ordinary skill in the art to use the ethylene hexane copolymer and additive of Carnohous in the capstock of Przybylinski to exhibit superior performance, scratch and mar resistance and mechanical and thermal properties. Given that Przybylinski in view of Cernohous discloses the same composition as claimed in present claim, it is clear that it meets the presently claimed limitation of bimodal olefin resin.
Regarding claims 11-12, Przybylinski in view of Cernohous discloses the material of claim 10, wherein Przybylinski discloses core comprising virgin or recycled HDPE (paragraph 0047).
Regarding claims 13-14, Przybylinski in view of Cernohous discloses the material of claim 10, wherein the core further comprises mineral filler or fiber (paragraphs 0025, 0057).
Regarding claim 15, Przybylinski in view of Cernohous discloses the material of claim 10, wherein the core further comprises lubricant, i.e. processing lubricant, (paragraph 0026).

Claims 1-2, 5-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cernohous (US 2016/0053075) in view of Przybylinski et al. (US 2008/0128933).
Regarding claims 1 and 5-7, Cernohous discloses a capstock comprising a polymer blend of polyethylene such as HDPE or LLDPE, i.e. first polymer having a first polymer percentage by weight, silane grafted polyethylene such as ethylene hexane copolymer, i.e. second polymer having a second polymer percentage by weight, (paragraphs 0017, 0027, claim 2) and filler, i.e. additive, (claim 4). Given that the polymer blend of Cernohous discloses the same polymers as disclosed in the present claim, the polymer blend of Cernohous meets the presently claimed limitation of bimodal olefin resin.
Cernohous does not disclose any thickness for the capstock.
Przybylinski discloses capstock having thickness of 0.002 to 0.04 inches to obtain particular physical properties such as abrasion resistance or slip resistance (paragraph 0096).
It would have been obvious to one of ordinary skill in the art to use the thickness of Przybylinski in the capstock of Cernohous to obtain particular physical properties such as abrasion resistance or slip resistance.
Regarding claim 2, Cernohous in view of Przybylinski discloses the capstock of claim 1, wherein given that LLDPE has a first density and ethylene hexane has second density. Cernohous does not disclose that first density is less than the second density. However, it would have been obvious to one of ordinary skill in the art to know that LLDPE would have less density compare to ethylene hexane copolymer.
Regarding claim 9, Cernohous in view of Przybylinski discloses the capstock of claim 1, wherein the additive comprises pigment or colorant (paragraphs 0006, 0022).
Regarding claims 10 and 16, Cernohous discloses a capstock comprising a polymer blend of polyethylene such as HDPE or LLDPE, i.e. first polymer having a first polymer percentage by weight, silane grafted polyethylene such as ethylene hexane copolymer, i.e. second polymer having a second polymer percentage by weight, (paragraphs 0017, 0027, claim 2) and filler, i.e. additive, (claim 4) wherein the capstock is coextruded with the core (paragraph 0015). Given that the polymer blend of Cernohous discloses the same polymers as disclosed in the present claim, the polymer blend of Cernohous meets the presently claimed limitation of bimodal olefin resin.
Cernohous does not disclose any thickness for the capstock.
Przybylinski discloses capstock having thickness of 0.002 to 0.04 inches to obtain particular physical properties such as abrasion resistance or slip resistance (paragraph 0096).
It would have been obvious to one of ordinary skill in the art to use the thickness of Przybylinski in the capstock of Cernohous to obtain particular physical properties such as abrasion resistance or slip resistance.
Regarding claims 11-12, Cernohous in view of Przybylinski discloses the capstock of claim 10, wherein the core comprising HDPE, i.e. virgin or recycled resin, (paragraph 0027).
Regarding claims 13-15, Cernohous in view of Przybylinski discloses the capstock of claim 10, wherein the core further comprises mineral filler, organic filler, fiber, lubricant or coupling agent (paragraphs 0028 and 0030).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787